Sherwood, J.
Action for assignment of dower; plea, the statute of limitations. The evidence shows sale of the land by the administrator of the estate of plaintiff’s former husband in 1864, immediate possession taken by the purchaser, and that he, and those claiming under him, have been in adverse possession ever since. This action was brought in 1884. The court below ruled that the statute had run, and conseguently found in *19favor of defendant. In the case of Robinson v. Ware, 94 Mo. 678, an action of the same nature as the present one was decided the same way. That case dominates this one, and the judgment is affirmed.
All concur, but Ray, J., absent.